UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-2021


GEVORG HOVHANNISYAN,

                Petitioner,

          v.

ERIC H. HOLDER, JR.,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   February 17, 2009          Decided:   February 26, 2009


Before MICHAEL, TRAXLER, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Gevorg Hovhannisyan, Petitioner Pro Se. Daniel Eric Goldman,
Senior Litigation Counsel, Washington, D.C.; Eric H. Holder,
Jr., OFFICE OF THE ATTORNEY GENERAL, Washington, D.C.; George
William Maugans, III, Special Assistant United States Attorney,
Baltimore,   Maryland;   Jem   Colleen  Sponzo,   UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Gevorg Hovhannisyan, a native and citizen of Armenia,

petitions for review of an order of the Board of Immigration

Appeals     affirming        the     Immigration               Judge’s    denial        of     his

applications for relief from removal.

             Hovhannisyan          challenges            the    determination          that    he

failed to establish eligibility for asylum.                             To obtain reversal

of   a   determination       denying      eligibility             for    relief,       an    alien

“must show that the evidence he presented was so compelling that

no reasonable factfinder could fail to find the requisite fear

of persecution.”         INS v. Elias-Zacarias, 502 U.S. 478, 483-84

(1992).      We have reviewed the evidence of record and conclude

that     Hovhannisyan    fails      to   show        that       the    evidence    compels      a

contrary     result.          Having      failed           to     qualify        for     asylum,

Hovhannisyan        cannot    meet       the       more        stringent       standard        for

withholding of removal.              Chen v. INS, 195 F.3d 198, 205 (4th

Cir. 1999); INS v. Cardoza-Fonseca, 480 U.S. 421, 430 (1987).

             Accordingly,      we     deny         the    petition       for     review.       We

dispense     with     oral    argument         because           the     facts     and       legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                           PETITION DENIED



                                               2